DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                         GARLAND McDOWELL,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-631

                          [November 19, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 12-17567CFA.

  Carey Haughwout, Public Defender, and Anthony Calvello, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

GROSS, J.

   We reverse the convictions in this case due to the prosecutor’s closing
argument which indicated that there were other witnesses the State might
have called to corroborate the testimony of the witness who testified.
   McDowell was convicted of possession of cocaine with intent to sell,
manufacture, or deliver within 1,000 feet of a church and possession of
drug paraphernalia.
   The police executed a search warrant on a residence expecting to find
a person named Lorenzo Parrish. When the police SWAT team arrived,
they encountered McDowell charging his cell phone near the outside
corner of the building. To maintain the element of surprise, the officers
quietly detained McDowell; according to the officer who testified, McDowell
attempted to “toss” away his key to the residence. The SWAT team
recovered the key, used it to open the front door, and secured the
residence. The residence contained drugs and paraphernalia used to cook
crack cocaine for street sale.
   In closing argument, the prosecutor contended that McDowell’s
“throwing” the residence key was the “key” to the case, as it evidenced
McDowell’s last gasp attempt to disavow knowledge of the illicit drugs
strewn throughout the home. Defense counsel responded by arguing a
lack of evidence, pointing out that despite using an aircraft and a 12-
member SWAT team to execute the search warrant, the State presented
only a single detective to testify about McDowell’s act of “throwing” the key.
   In rebuttal, the prosecutor responded to the “lack of evidence”
argument as follows:
      You didn’t really expect the other police officer’s testimony
      would have been any different than what you’ve already
      heard?
      ...
      Do you expect that testimony to be any different? Of course
      not. I have too much respect for your time to waste your time
      to call ten people to tell you the exact thing over and over
      again.
Defense counsel’s objection to both statements was overruled.

   Closing argument is the culmination of the trial process, in which both
sides are permitted “to review the evidence and to explicate those
inferences which may reasonably be drawn from the evidence.” Bertolotti
v. State, 476 So. 2d 130, 134 (Fla. 1985). “‘The role of the attorney in
closing argument is ‘to assist the jury in analyzing, evaluating and
applying the evidence,’” not to lead the jury astray via a path of irrelevant
or improper analysis. Ruiz v. State, 743 So. 2d 1, 4 (Fla. 1999) (quoting
United States v. Garza, 608 F.2d 659, 662 (5th Cir. 1979)).
   While litigants are provided wide latitude to present their respective
cases, see Franqui v. State, 804 So. 2d 1185, 1195 (Fla. 2001), with control
of such comments left to the discretion of the trial court, see Simon v.
State, 38 So. 3d 793, 796 (Fla. 4th DCA 2010), the parties “must ‘confine
their argument to the facts and evidence presented to the jury and all
logical deductions from the facts and evidence.’” Hosang v. State, 984 So.
2d 671, 672 (Fla. 4th DCA 2008) (quoting Knoizen v. Bruegger, 713 So. 2d
1071, 1072 (Fla. 5th DCA 1998)).
   A time-honored defense argument in a criminal case is the lack of
evidence, with one source of the deficiency being missing witnesses. A
prosecutor cannot respond to this argument by suggesting “during closing
argument that there are other witnesses who would corroborate the state’s
case had they been called to testify.” Hazelwood v. State, 658 So. 2d 1241,

                                     -2-
1244 (Fla. 4th DCA 1995) (citation omitted); see also Tillman v. State, 647
So. 2d 1015, 1015-16 (Fla. 4th DCA 1994); Landry v. State, 620 So. 2d
1099, 1102 (Fla. 4th DCA 1993). We wrote in Williams v. State, 548 So.
2d 898 (Fla. 4th DCA 1989), that
      [t]he rule is well established that it is perfectly permissible for
      the defense to comment on the paucity of incriminating
      evidence adduced by the state, and the state is entitled to
      respond. However, the response cannot suggest there are
      other witnesses who would corroborate the state’s case had
      they been called to testify.
Id. at 899-900 (citations omitted).
   This case is distinguishable from Ramirez v. State, 125 So. 3d 171, 178
(Fla. 4th DCA 2013), which found no fundamental error in similar
prosecutorial comments in a closing argument. Here, defense counsel
preserved his objection to the comments.
   The trial court abused its discretion in overruling the objection to the
prosecutor’s remarks. Finding the error not to be harmless, we reverse
the convictions and remand for a new trial.

DAMOORGIAN, C.J., and STEVENSON, J., concur.

                            *          *         *

   Not final until disposition of timely filed motion for rehearing.




                                      -3-